Citation Nr: 1129162	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and if so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel
INTRODUCTION

The claimant served on active duty from June 28, to August 4, 1966.  He had additional active duty for training (ACDUTRA) from September 5-18, 1965 and January 16-29, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The claimant was scheduled for a Board hearing at his local RO in March 2008, but he failed to appear.  He had offered some testimony on this issue at a hearing before the undersigned, in association with other claims, in April 2006.  At the time of that hearing, and at the time of the scheduled March 2008 hearing, appellant had different representatives.  In view of the change of representation, and reopening of the claim as set out below, appellant will be afforded an opportunity for an additional hearing as set forth in the REMAND section of this document.

The claimant testified at a formal RO hearing before a decision review officer (DRO) in September 2010.  A transcript of that hearing is contained in the claims file.

Although the RO has not considered finality of prior rating decisions, and has considered the matter on the merits, regardless of the RO's actions, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Given the Board's favorable disposition of the petition to reopen-the Board has characterized this part of the appeal as encompassing the issue as set forth on the title page.

The issue of service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.
FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Service connection for a psychiatric disorder (nervous disorder) was denied by rating action of September 1981.  It was held that he was found to have a personality disorder which is not a disability under the law.  It was also noted that there was no evidence of a psychosis, neurosis, or organic brain dysfunction.  Appellant was notified and did not appeal.

3.  The denial was upheld by rating actions in December 1984 and March 1992.  In March 1992, it was held that new and material evidence had not been received to reopen the claim.  Appellant was notified and did not appeal.  This is the last final denial on any basis.

4.  Evidence received since the March 1992 rating decision is not cumulative or redundant and raised a reasonable possibility of substantiating the claim when presumed credible for reopening purposes.


CONCLUSIONS OF LAW

1.  The RO's March 1992 decision denying the claim for service connection for a nervous disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Since the March 1992 RO decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for an acquired psychiatric disorder, including schizophrenia, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Petition to reopen

In a September 1981 rating decision, the RO denied service connection for a nervous disorder.  At that time it was noted that there was no evidence of a psychosis, neurosis, or organic brain dysfunction.  It was held that appellant had a personality disorder during service, that had been demonstrated prior to service, and was not a disorder for which VA compensation was paid.  See 38 C.F.R. § 3.303(c).  Appellant was notified and there was no appeal.  Subsequent ratings upheld that denial in December 1984 and March 1992.  There was no disagreement with those decisions, including the one in March 1992 that is the last final decision on any basis.  See 38 C.F.R. § 20.201.

The Veteran sought to reopen his claim in April 2005.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Evidence added to the record since the March 1992 denial includes private medical records which include a diagnosis of schizophrenia.  There is also a private opinion that the claim that schizophrenia started in service is "credible."  The opinion was received in May 2006.  Presuming the credibility for the purposes of reopening, this is new and material evidence to reopen the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The claim is allowed to this extent.


REMAND

As noted above, the appellant offered testimony on this issue before the undersigned in the course of appeal of different issues.  This issue was referred by the undersigned to the RO for initial consideration.  At that time appellant was represented by a different attorney that he is currently.

A March 2008 Travel Board hearing was scheduled before a different Veterans Law Judge (VLJ), at the RO.  Appellant failed to appear for that hearing.  At that time he was represented by yet another attorney.

In association with recent action on the appeal, appellant appeared at a personal hearing on appeal before RO personnel.  His new (and current) attorney has requested a Travel Board hearing.  As he has not technically had an appellate hearing before VLJ while this issue has been certified, and in view of the change in representation, appellant should be afforded the opportunity to appear for a Travel Board hearing.  This seems in the best interests of the appellant.

As such, this issue is REMANDED for the following action:

Appellant should be scheduled for a Travel Board hearing in accordance with applicable procedures on the issue of service connection for an acquired psychiatric disorder, to include schizophrenia.  Appellant and his attorney should be notified of the time and place to report for the hearing.  Failure to appear, without good cause, will be taken as a withdrawal of the hearing request.  If appellant otherwise desires to withdraw the hearing request, he should do so in writing to the RO.

Thereafter, the case should be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


